Citation Nr: 0110482	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date, prior to March 12, 1990, 
for a grant of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran is reported to have had active military service 
from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO granted entitlement to a 100 percent 
evaluation for PTSD effective from March 12, 1990.

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 2000, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  In September 1982 the RO, after a Board remand, granted 
entitlement to service connection for PTSD and assigned a 10 
percent evaluation effective May 29, 1981, the date of 
receipt of claim; there was no earlier claim for service 
connection pending.

2.  The veteran was notified of the above decision, and he 
did seek to continue the appeal after the RO advised him the 
appeal would be withdrawn as it was a complete grant of the 
benefit sought.

3.  The rating decisions in April 1984 and December 1985 
wherein the RO continued the 10 percent rating for PTSD were 
affirmed by the Board in May 1985 and December 1986, 
respectively.


4.  The rating decisions in June 1987 and June 1988 wherein 
the RO denied claims for increase in the rating for PTSD were 
not appealed after notice was issued; no notice was issued 
after the August 1988 decision wherein the RO continued the 
10 percent rating.  

5.  The veteran's claim for increase received on March 12, 
1990, was continuously prosecuted and resulted in the August 
1997 decision wherein the RO granted a 100 percent rating for 
PTSD effective from March 12, 1990. 

6.  An increase in the disabling manifestations of PTSD to 
100 percent was not ascertainable earlier than March 12, 
1990.


CONCLUSION OF LAW

The criteria for an effective date, prior to March 12, 1990, 
for a grant of a 100 percent rating for PTSD, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 3.155, 3.157, 3.160, 3.400, 4.130, 4.132, 
Diagnostic Code 9411(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran's initial VA compensation 
claim late in 1968 was for injury to the neck and back.  He 
was unremarkable psychiatrically on the initial VA 
examination early in 1969, and in contemporaneous private 
treatment records, although one statement referenced combat 
tensions as a factor in his back disability.  VA in March 
1969 granted service connection for residuals of back and 
neck injury, and assigned a 10 percent rating.  No other 
disorders were noted in the rating decision.  

In July 1969 the veteran sought to reopen his claim regarding 
the back disability, in essence a claim for increase.  A VA 
orthopedic examiner noted his nervousness and the RO 
continued the previously assigned disability rating in 
October 1969.  On the examination form he did not report any 
psychiatry treatment or mention nervousness as a present 
complaint.  A private medical statement mentioned only back 
and knee pain complaints.  Notice of the decision was issued 
in October 1969.

The veteran filed a claim for service connection for 
arthritis late in 1969, which the RO denied.  He was 
hospitalized at the Prescott VA facility in June 1970 with a 
history of increasing restlessness and the final diagnoses 
included anxiety reaction and simple adult maladjustment.  A 
private medical statement in 1970 shows complaints of lower 
back and left knee pain, and a diagnosis of anxiety and 
situational reaction of adult.  The RO in 1970 denied an 
increase on the basis that the examiner's report referred to 
a nonservice-connected psychiatric disorder.  A notice letter 
issued in August 1970 noted the basis for the rating decision 
was that treatment was shown for a nonservice-connected 
disability.  

The veteran's handwritten letter was apparently received in 
October 1970.  He wrote than a chronic nervous condition was 
among his problems, which he did not have before service.  He 
said that he had nervous problems because he did not get 
enough sleep in Vietnam.  

In a November 1971 statement the veteran said that heavy work 
made his knees and back worse, and in addition made him 
nervous.  He said he was treated for nervousness at the 
Prescott VA hospital in June 1969.  A January 1972 VA 
neurology examination report shows a negative physical 
examination and asthenic personality.  On the examination 
form he said that he had knee and upper back pain, was 
nervous and could not work.  Notice of the 1972 VA rating 
decision was sent to the veteran in February 1972.  

The veteran's letter in late 1972 regarding knee and rib 
disorders led to a VA rating decision in January 1973 wherein 
the RO denied service connection.  

In the rating decision the RO noted that records showed 
hospitalization in June 1970 for anxiety and situational 
reaction, and that service medical records were void of any 
reference to neurosis or psychosis, nor was there evidence of 
psychosis presumptively or currently.  A contemporaneous 
private medical report shows only orthopedic disorders.

The veteran's claim for a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) in 1974 was based on back and neck 
disability, and contemporaneous VA records mentioned anxiety 
once in 1974.  A VA examination in 1974 was pertinently 
unremarkable.  He mentioned a history of depressive syndrome 
in an appeal to the Board in 1974 in connection with claims 
for service connection for a knee disability, a rating 
increase, and claim for a TDIU.  A private medical statement 
late in 1974 shows chronic anxiety.  VA vocational 
rehabilitation records show discontinued status in part from 
an unstable emotional structure.  Private treatment records 
from the early 1970's show nervousness on one occasion, but 
no diagnosis of PTSD or other chronic psychiatric disability.

The veteran filed a claim for increase in 1978, wherein he 
noted VA medical treatment and receipt of Social Security 
Administration (SSA) disability.  He asked for pension or 
compensation consideration, whichever paid more.  He advised 
VA that he had authorized the release of his SSA records.  VA 
medical records in the mid to late 1970's refer occasionally 
to chronic anxiety.  A private medical statement from 1971 
was received showing complaints of inability to work, 
nervousness, and knee and upper back pain.  VA examination 
late in 1978 concluded in a diagnosis of anxiety neurosis of 
mild intensity.  

In 1979 the RO rated anxiety neurosis with situational 
reaction as nonservice-connected.  The veteran was notified 
that his claim for increase and nonservice-connected pension 
had been denied.  He next sought vocational rehabilitation 
training, but was informed that the time limit for benefits 
had expired.  He clarified his disagreement with the 1978 
rating to consist of the knees, back, neck and right side.  

The veteran's claim in January 1980 was for the back, knees, 
failure to sleep, neck, nerve disorder, muscle spasm and 
sinus, memory problem and stomach problems.  A VA examination 
in 1980 was negative for any psychiatric disability.  The RO 
in June 1980 denied a claim for increase.  The veteran in 
June 1980 once again sought an evaluation for muscle spasms, 
and thereafter, his hearing testimony and VA examination 
early in 1981 were directed to the service-connected 
disability.  The examiner noted possible psychogenic 
rheumatism.  The RO in April 1981 increased the service-
connected disability rating for chronic cervical and 
lumbosacral strain to 30 percent, and advised the veteran 
that this was a substantial grant of his claim.  He disagreed 
with the effective date for increase.

The record shows the veteran asked the RO to accept his 
statement received on May 29, 1981, as an informal claim for 
consideration of service connection for "Delayed Stress or 
Post Traumatic Stress Neurosis".  The RO considered an 
August 1981 VA psychology report, VA examination in 1978, and 
a 1970 VA hospitalization for anxiety reaction with simple 
maladjustment when it denied service connection for PTSD in 
October 1981.  He disagreed, and the Board remanded the case 
in July 1982 for a psychiatric examination.  After PTSD was 
found, the RO in September 1982 granted service connection 
for PTSD with assignment of a 10 percent rating under 
Diagnostic Code 9411 effective May 29, 1981.  The RO notified 
him of the determination late in 1981, and that his appeal 
was being withdrawn since it was a total grant of the benefit 
sought.  

When VA examined the veteran in 1984, he said that he was 
attending a vocational training program, and felt that his 
back and neck conditions prevented employment.  The veteran 
appealed the April 1984 RO decision to continue the 10 
percent evaluation, and the Board affirmed it in May 1985.  
The Board had VA vocational rehabilitation records in 
addition to the contemporaneous VA examination.  

The veteran filed a claim for increase in December 1985, and 
the RO continued the 10 percent rating after a review of 
contemporaneous VA outpatient records, and a psychiatric 
evaluation from early in 1986.  

The Board in December 1986 affirmed the 10 percent rating 
after a review of the record that included personal hearing 
testimony.

The record shows that in May 1987 the veteran filed a claim 
for increase through his representative.  The RO considered 
outpatient records when it denied the claim in June 1987.  
The RO issued notice of the decision in June 1987.  He did 
not seek an increase for PTSD early in 1988, but VA arranged 
for a psychiatric evaluation in addition to other 
examinations.  The psychiatric examination was completed in 
April 1988, and VA vocational rehabilitation records were 
received.  

The RO in June 1988 issued a rating decision continuing the 
10 percent rating.  A notice letter was issued in June 1988.  
The RO in July 1988 received VA outpatient reports from April 
and June 1988.  The RO in August 1988 issued a rating 
decision continuing the 10 percent rating for PTSD.  No 
notice letter referencing this decision appears in the claims 
file.  

On March 12, 1990, the RO received the veteran's claim for an 
increase in the PTSD rating.  Thereafter, the RO asked for VA 
outpatient records beginning in March 1989.  The outpatient 
records in October 1989 and January 1990 show PTSD was listed 
among other diagnoses, but there was no clinical evaluation 
of the disorder.  The examination findings were directed to 
other disabilities.  A VA psychiatrist in mid 1990 noted he 
had associated the veteran's inability to work with his 
mental as well as physical problems.  

Thereafter, the Board in April 1995, reviewed the record 
since the August 1991 RO rating decision, and remanded the 
case.  The RO obtained SSA records that essentially 
duplicated the VA records.  A psychiatric evaluation in 1976 
showed diagnoses of borderline mental retardation and 
paranoid personality.  The SSA determination in 1976 found 
the veteran disabled from November 1975 on account of 
paranoid personality, organic brain deficit, functional 
illiteracy and stress anxiety.  

The RO also reviewed two contemporaneous VA psychiatric 
examinations when it issued a May 1997 rating decision 
wherein it granted a 100 percent rating for PTSD effective 
from March 12, 1990.  The RO determined that the effective 
date should coincide with the date of receipt of the reopened 
claim, and continuous prosecution on appeal.

The RO issued notice to the veteran in June 1997 that 
included a copy of the rating decision.  In January 1999 he 
argued that he should be paid from the time he had been 
assigned a 10 percent rating for PTSD since he felt that he 
was "100% PTSD" since his return from Vietnam.  The veteran 
appealed the February 1999 rating decision wherein the RO 
denied an earlier effective date.  In his appeal the veteran 
said that PTSD was aggravated by his brother's death prior to 
his return from Vietnam.  He said that he had been treated in 
the 1970's at the Prescott VA facility, but that he was not 
properly diagnosed with PTSD.  

At an RO hearing in March 2000 the veteran recalled that he 
had had a sleep disorder after service, had received 
medication at a VA hospital in Prescott, and had been 
diagnosed with PTSD in 1970 or 1972 (4-6).  He felt that the 
100 percent rating should begin earlier since he had the same 
problem earlier than 1990 (9).  He stated that he had first 
started receiving SSA benefits in 1976, and then had his 
problems noted in VA vocational rehabilitation training), and 
was continued as medically infeasible (11, 15-16, 19, 22).


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation was assigned where there was 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996); effective prior to 
November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

Under the rating criteria in effect prior to February 3, 
1988, a 10 percent evaluation for PTSD was assigned with less 
than the criteria for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411; effective prior to February 3, 
1988.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under-evaluate the emotionally 
sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

Unless the benefits appealed for are granted on review by the 
agency of original jurisdiction, the records will be turned 
to the Board of Veterans Appeals for completion of appellate 
review.  Remanded cases will not be closed for failure to 
respond to the supplemental statement of the case.  38 C.F.R. 
§ 19.146(c) (1982).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475. § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  Congress 
recently passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.  In the case at hand, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to this new law without it first being considered by 
the RO.  VA has already met all obligations to the veteran 
under this new law through the development that has been 
accomplished.  

Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions, and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Having determined that the 
duty to assist has been satisfied, the Board turns an 
evaluation of the veteran's claim on the merits.

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection shall be the later of the date of 
claim or the date entitlement arose.  

The basis for the May 29, 1981 effective date selected by the 
RO is readily apparent from the record.  Noteworthy is that 
the veteran and his representative did not challenge earlier 
RO decisions as not deciding service connection for a 
psychiatric disability.  Nothing specific to a claim for PTSD 
was communicated to the RO until May 29, 1981, when 
correspondence referenced an intention to claim service 
connection on an informal basis.  There is simply no 
pertinent communication earlier in the claims folder.  

The Board observes that the focus in earlier claims was 
directed to other disabilities, some service-connected and 
others for which the veteran specified seeking service 
connection.  Although the record did mention psychiatric 
manifestations, it was not until May 1981 that he directed 
correspondence to the RO regarding service connection for 
PTSD.  The appellant does not seem to argue that the RO 
failed to adjudicate a claim for PTSD earlier, or that he 
intended to raise the matter for any other psychiatric 
disorder, and therefore the award of service connection may 
not be made effective earlier than May 1981.  



The applicable law provides that the effective date for an 
original claim is governed by 38 U.S.C. § 5110(a), which 
provides that such an effective date shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(b)(2) provides that the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim 
received within one year after separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p) (1999).  The appellant's argument 
appears to be based on his interpretation of the claim in 
retrospect.  The service medical records did not mention such 
disorder and although variously diagnosed psychiatric 
manifestations were noted after service, PTSD was not 
mentioned until VA received records contemporaneous with the 
1981 claim.  Nor did he mention PTSD having been treated 
earlier when he filed his initial claim, although he argued 
for misdiagnosis.  Thus, there does not appear to have been a 
disability of record until 1981. 

The medical evidence submitted prior to May 1981 did not 
contain a diagnosis of PTSD, although the veteran complained 
of psychiatric concerns at various times.  Further, the Board 
must point out that mere presence of the medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for the condition.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

The record shows that the veteran's submissions to the RO and 
the Board prior to May 1981 sought compensation for other 
disorders and PTSD was not mentioned.  Thus, the Board finds 
that a review of all of the evidence prior to May 1981 does 
not reasonably reveal that he was seeking service connection 
for PTSD.  See also Buckley v. West, 12 Vet. App. 76, 82-83 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991). 

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  This provision is 
applicable when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  This provision does not appear to assist 
the veteran in view of the various claims made prior to 1981. 

The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to May 1981.  
Consequently, the record does not allow for an earlier 
effective date for service connection in this case.  In 
summary, the Board concludes that the May 29, 1981 date that 
the RO received the veteran's correspondence regarding PTSD 
is the pertinent date of claim for effective date purposes.  
On receipt of the veteran's correspondence, the claim was 
decided on the record culminating with the favorable RO 
decision in September 1982.  Evidence that may reasonably be 
construed as an informal claim within the year preceding the 
formal application in 1981, or an earlier pending claim to 
allow for an earlier effective date, is not shown.  

Turning to an effective date earlier than March 12, 1990, for 
a 100 percent rating for PTSD under the law and regulations 
applicable to increased rating claims, the Board must point 
out that the initial rating of 10 percent was not appealed 
and the Board in May 1985 and December 1986 decisions 
affirmed a 10 percent rating.  In addition, the veteran did 
not appeal June 1987 and June 1988 decisions wherein the RO 
continued the 10 percent rating.  

The veteran has not articulated a claim for an effective date 
retroactive to 1981 for the 100 percent evaluation based upon 
clear and unmistakable error (CUE), and such claim has not 
been reviewed by the RO in the first instance.  Nor has he 
argued grave procedural error was committed in any instance 
that would serve to render any of the decisions nonfinal.

The Board points out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision.

The veteran argues that the effective date for his 100 
percent rating for PTSD should, at a minimum, coincide with 
the effective date for service connection, May 29, 1981.  

The record shows that the RO in May 1997 assigned a 100 
percent evaluation for the veteran's PTSD effective from 
March 12, 1990.  Upon review of the record, the Board finds 
that the preponderance of the evidence is not against the 
claim for an earlier effective date.  The Board observes that 
PTSD was then rated under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 grading several levels of 
impairment, including 50 percent, 70 percent and 100 percent, 
based on the presence of psychiatric symptom combinations and 
characteristic impairment of social and industrial 
impairment.  There is no question of the propriety of the 
rating scheme.  See, Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992); 38 C.F.R. § 4.21.

It is pertinent to observe that the veteran did not receive 
notice of an August 1988 rating decision wherein the RO 
continued the 10 percent rating for PTSD, and that decision 
is not final.  Thereafter, his application in 1990 was 
developed as a claim for increase, which the RO granted with 
assignment of a 100 percent evaluation in 1997, retroactive 
to Match 12, 1990.  At that time there was other evidence 
relevant to a claim for increase that was developed after the 
March 12, 1990 claim for increase, and it was the principal 
basis of the RO decision in 1997 to increase the rating to 
100 percent from March 12, 1990.  However, in August 1988 the 
RO considered evidence received in July 1988, and in part not 
available at the time of the final June 1988 decision.  In 
essence, a claim for increase is deemed filed with the 
receipt of this evidence and remained active until the March 
1990 claim for increase in the PTSD rating.  

In summary, the receipt of additional evidence was a claim 
for increase in the veteran's disability rating.  The RO 
denied an increase but no evidence of notice appears in the 
record, and no reasonable basis exists to consider the claim 
abandoned.  With the claim in 1990 additional VA and SSA 
records were submitted, and such provided the basis for the 
RO determination in May 1997 to grant a 100 percent rating 
from March 12, 1990, the date corresponding to receipt of the 
letter seeking a rating increase.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (1999) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met, or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.


The basis for the March 12, 1990 effective date selected by 
the RO is readily apparent from the record.  Upon review of 
the record, the Board concludes that March 12, 1990 is the 
pertinent date for the effective date of the increase to 100 
percent in light of the precedent established in Hazan v. 
Gober, 10 Vet. App. 511 (1997) and Swanson v. West, 12 Vet. 
App. 442 (1999).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a claim for increase 
is submitted, all the evidence, not just evidence not 
previously considered must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  In Swanson it was 
once again stated that consideration must be given to all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability.  

The Board has noted that the argument for an earlier 
effective date; however an earlier date as suggested from the 
early 1980's is not warranted as a result of final rating 
decisions in which CUE or grave procedural error is not 
alleged.  VA asked for outpatient records from 1989, and 
records from mid 1988 were considered in the August 1988 
rating.  These records do not show any appreciable 
manifestations of PTSD to support an increase.  SSA records 
covered a period much earlier and are notable for no 
reference to PTSD.  

The veteran's articulated argument for an earlier effective 
date are noted, but records relevant to the appeal prior to 
March 12, 1990 do not point to contemporaneous evidence of 
ascertainable increase in view of the clinical assessments 
made in the record on each occasion.  

The evidence need not be undebatable evidence, but it must 
reasonably support a 100 percent evaluation under the rating 
formula for anxiety disorders as it existed.  


As noted previously, 38 C.F.R. § 3.400(o)(2) requires a 
review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim on March 12, 1990, or since August 
1988 in light of the failure of due process.  In summary, if 
such is not shown, the date of claim or date entitlement 
arose controls, whichever is later.  Thus the determination 
is on a facts found basis.  

The VA outpatient reports from 1988 through mid 1990 show 
PTSD among several diagnoses, but the records do not offer 
any appreciable evidence directed to PTSD manifestations.  
Thus, in view of the evidence, the Board concludes an 
increase to the 100 percent level was not ascertainable 
earlier than March 12, 1990.  


ORDER

An effective date, prior to March 12, 1990, for a grant of a 
100 percent disability rating for PTSD, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

